





Exhibit 10.1

AMENDED AND RESTATED ADVISORY AGREEMENT
This agreement (“Agreement”) dated as of May 1, 2015 amends and restates that
certain agreement made December1 , 2014 by and between Astrotech Corporation of
Austin, Texas (“the Company or Astrotech”) and VC Holdings, Inc. of St.
Petersburg, Florida (“Consultant”).
1.
Consultation Services. The Company hereby employs the Consultant, in its
capacity as an independent contractor, to provide general business advisory
services to Astrotech’s Senior Management, including but not limited to Thomas
B. Pickens III (“Mr. Pickens”), in connection with one or more potential
transactions. Such services will be performed solely by Ronald Cantwell
(“Cantwell”), the sole shareholder of the Consultant. Mr. Cantwell and the
Consultant have the power and authority to enter into this Agreement and this
Agreement does not conflict with or breach any other agreement to which either
of them is a party. The scope of such services will be defined Mr. Pickens.

2.
Term of Agreement. This Agreement commenced on December 1, 2014 and shall
continue until terminated at the will of either party with 30 days prior notice.

3.
Time Devoted by Consultant. It is anticipated the Consultant will devote
approximately 20 hours a week fulfilling its basic general business advisory
services obligations under the Agreement. If at any time during the Term of
Agreement, Cantwell determines the anticipated time requirement was excessive,
he will discuss it with Mr. Pickens and upon mutual agreement as to a fair
reduction, the monthly rate described in item 4. below will be adjusted
accordingly.

4.
Payment to Consultant. The Consultant will be paid at a monthly rate of $15,000
for services performed under this Agreement, plus reimbursed for any
pre-approved travel expenses or other out-of-pocket costs directly related to
the engagement. Consultant will render a monthly invoice to the Company, in
arrears. In addition to the monthly rate, solely at the discretion of Mr.
Pickens and Astrotech, if a successful transaction is concluded in which the
Consultant provided services hereunder and in the opinion of the Company,
Consultant materially contributed to such success, and/or was required to devote
substantially more than the anticipated 20 hours a week in order to meet
objectives, a performance bonus could be paid. Any such performance bonus could
be paid in cash or in such other form as determined solely at the discretion of
Mr. Pickens and Astrotech. In its capacity as an Independent Contractor, the
Consultant will be responsible for any and all taxes payable in connection with
its performance of services under the Agreement.

5.
Place Where Services Will Be Rendered. It is anticipated the Consultant will
perform most of the services at its offices at 155 8th Street North, St.
Petersburg, Florida, but will be available for meetings or concentrated work
sessions in Austin or such other locations as Mr. Pickens designates.

6.
Confidential Information. Cantwell has executed a Confidentiality Agreement with
Astrotech dated November 17, 2014 and, as such, the Consultant recognizes any
information received in connection with its performance of services under this
Agreement will be treated in full confidence. Consultant agrees to be bound by
the terms of such Confidentiality Agreement as if a party thereto.


SMRH:203319693.2
1
 
 
 
 




--------------------------------------------------------------------------------




7.
Governing Law.

(a)
Choice of Law. The laws of the state of Texas shall govern this Agreement
(without giving effect to its conflicts of law principles).

(b)
Choice of Forum. Both parties consent to the personal jurisdiction of the state
and federal courts in Austin, Texas.

8.
Amendments. No amendment to this Agreement will be effective unless it is in
writing and signed by each of the parties hereto.

9.
Assignment and Delegation.

(a)
No Assignment. The Consultant may not assign any of its rights under this
Agreement, except with the prior written consent of the Company.

(b)
No Delegation. The Consultant may not delegate any performance under this
Agreement, except with the prior written consent of the other party.

(c)
Enforceability of an Assignment or Delegation. If a purported assignment or
purported delegation is made in violation of this section 9, it is void.

10.
Counterparts, Etc..

(a)
Counterparts. The parties may execute this Agreement in any number of
counterparts, each of which is an original but all of which constitute one and
the same instrument.

(b)
Electronic Signatures. This Agreement may be executed by a signature delivered
by facsimile, email, or other electronic medium. These signatures must be
treated in all respects as having the same force and effect as original
signatures.

11.
Severability.If any one or more of the provisions contained in this Agreement
is, for any reason, held to be invalid, illegal, or unenforceable in any
respect, that invalidity, illegality, or unenforceability will not affect any
other provisions of this Agreement, but this Agreement will be construed as if
those invalid, illegal, or unenforceable provisions had never been contained in
it, unless the deletion of those provisions would result in such a material
change so as to cause completion of the transactions contemplated by this
Agreement to be unreasonable.

12.
Notices.

(a)
Writing; Permitted Delivery Methods. Each party giving or making any notice,
request, demand, or other communication required or permitted by this Agreement
shall give that notice in writing and use one of the following types of
delivery, each of which is a writing for purposes of this Agreement: personal
delivery, mail (registered or certified mail, postage prepaid, return-receipt
requested), nationally recognized overnight courier (fees prepaid), facsimile,
or email.

(b)
Addresses. A party shall address notices under this section 12 to a party at the
following addresses:



If to the Company:


Astrotech Corporation
401 Congress Avenue
Suite 1650
Austin, TX 78701
(512) 485-9530



SMRH:203319693.2
2
 
 
 
 




--------------------------------------------------------------------------------




If to the Consultant:


VC Holdings, Inc.
c/o Ron Cantwell
155 8th Street N
St. Petersburg, FL 33701
thecgi@aol.com
(203) 249-3069


(c)
Effectiveness. A notice is effective only if the party giving notice complies
with subsections (a) and (b) and is effective upon delivery of such notice to
the recipient.

13.
Waiver. No waiver of a breach, failure of any condition, or any right or remedy
contained in or granted by the provisions of this Agreement will be effective
unless it is in writing and signed by the party waiving the breach, failure,
right, or remedy. No waiver of any breach, failure, right, or remedy will be
deemed a waiver of any other breach, failure, right, or remedy, whether or not
similar, and no waiver will constitute a continuing waiver, unless the writing
so specifies.

14.
Entire Agreement. This Agreement constitutes the final Agreement of the parties.
It is the complete and exclusive expression of the parties’ Agreement about the
subject matter of this Agreement. All prior and contemporaneous communications,
negotiations, and Agreements between the parties relating to the subject matter
of this Agreement are expressly merged into and superseded by this Agreement.
The provisions of this Agreement may not be explained, supplemented, or
qualified by evidence of trade usage or a prior course of dealings. Neither
party was induced to enter this Agreement by, and neither party is relying on,
any statement, representation, warranty, or Agreement of the other party except
those set forth expressly in this Agreement. Except as set forth expressly in
this Agreement, there are no conditions precedent to this Agreement’s
effectiveness.

15.
Headings. The descriptive headings of the sections and subsections of this
Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation.

16.
Effectiveness. This Agreement will become effective when all parties have signed
it. The date this Agreement is signed by the last party to sign it (as indicated
by the date associated with that party’s signature) will be deemed the date of
this Agreement.

17.
Further Assurances. Each party shall use all reasonable efforts to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the transactions this Agreement contemplates or to evidence or carry
out the intent and purposes of this Agreement.

18.
Return of Property. Within 10 days of the expiration or earlier termination of
this Agreement, the Consultant shall return to the Company, retaining no copies
or notes, all Company products, samples, models, property, and documents
relating to the Company’s business including reports, abstracts, lists,
correspondence, information, computer files, computer disks, and other materials
and copies of those materials obtained by the Contractor during and in
connection with his work with the Company. All files, records, documents,
blueprints, specifications, information, letters, notes, media lists, original
artwork or creative work, notebooks, and similar items relating to the Company’s
business, whether prepared by the Consultant or by others, remain the Company’s
exclusive property.

19.
Nature of Relationship

(a)
Independent Contractor Status. The relationship of the parties under this
Agreement is one of independent contractors, and no joint venture, partnership,
agency, employer-employee, or similar relationship is created in or by this
Agreement. Neither party may assume or create obligations on the other party’s
behalf, and neither party may take any action that creates the appearance of
such authority.


SMRH:203319693.2
3
 
 
 
 




--------------------------------------------------------------------------------




(b)
The Company has the sole right to control and direct the means, details, manner,
and method by which the Services will be performed. The Consultant shall perform
the Services, and the Company is not required to hire, supervise, or pay any
assistants to help the Consultant perform those services.



AGREED:
Astrotech Corporation
By: ___/s/ Eric Stober___________________________________
BY CONSULTANT ___/s/ Ronald Cantwell___________________
  

SMRH:203319693.2
4
 
 
 
 


